 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:18~cv-00655-JLR Document 40 Fi|eo| 02/26/19 Page l of 4

The Honorable Jarnesli. Robart

UNITED sTATEs DisTRiCT CoURT
WEsTERN° DisTRiCT or WAsHiNGToN

AT SEATTLE
Maria Mora-Villalpando, No. Cl 8~655-JLR
Plaintiff, l Stipulation and=th.Order for an
Extension

V.

 

U.S. lmmigration and Customs Enforeement, Note on Motion Calendar:
U.S. Customs and Border Protection, and U.S. February 26, 2019
Citizenship and Immigration Services,

 

Defendants.

 

The parties hereby request an extension of the deadlines for filing responses and replies
in support of their motions for summary judgment; the current deadlines are contained in the '
Court’s Stipulation and Order for Deadlines (Dl<t. #31). Spe`citically, the parties request that
ICE’s l\/larch 6, 2019 deadline to file its response to plaintiff’ s cross-motion for Summary
judgment be extended to April 5, 2019, and that plaintiff’ s deadline to file its reply be extended
to April 19, 2019.

Good cause is shown for the extension Defendant ICE has been Working diligently to
prepare its response to plaintiff s cross-motion for summary judgment, but needs additional time
Stipula'£iOll for EXtcnSiOn UNTTED STATES ATTORNEY
18-655-JLR - 1 700 STEWART STREET, SUITE 5220

SEATTLE, WAsi-HNGTON 98101
(206) 553-7970

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:18-cv-00655-.JLR Docurnent 40 Fileo| 02/26/19 Page 2 of 4

to draft the response and any supporting documents because of the delays caused by the lengthy

government shutdown. The additional time Will ensure that the response is thorough and

comprehensive

Therefore, the parties agree that ICE Will file its response to plaintiffs motion for

summary judgment by April 5, 2019, and that plaintiff will file her reply by April 19, 2019.

Dated this 26th day of February, 2019.

Stipulation for Extension
18-65 S-JLR - 2

/s/ thlled Alrabe

Elizabeth G. Simpson, NC #41596 (admittedpro
hace vice)
Khaled Alrabe, NY Bar Reg. 5542311 (admitted
pro hace'vice)
NATIONAL IMl\/HGRATION PROJECT
oF THE NATioNAL LAWYERS GUILD
89 South St. Suite 603
Boston, MA 10211 1
Ph. (617) 412-6794
Ph. (703) 587-8563

Em. elizabeth@nipnlg.org
Em. l<haled@nipnlg.org

/s/ Devin T. TheriOt-Orr .
Devin T. Theriot-Orr. WSBA #33995
SUNBIRD LAW, PLLC
1001 4th Av@nue, suite 3200
Seattle, WA 98154
Ph. (206) 962-5052
Fax (206) 681~9663

Em. devin@sunbird.law

 

UNITED STATES ATTORNEY
700 STEWART STREET, SUiTE 5220
SEATTLE, WAsHINGTON 98101
(206) 553-7970

 

 

10

117

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:18-cv-00655-JLR Document40 Filed 02/26/19 Page 3'0f4

Stipulation for Extension
18-65 5 -JLR - 3

BRIAN T. MORAN
United States Attorney

s/ Brian C. Kipnis
BRIAN C. KIPNIS

s/ Sarah K. Morehead

SARAH K. MOREHEAD, WSBA #29680
Assistant United States Attorneys

Office yof the United States Attorney

Suite 5220, United States Courthouse

700 SteWart Street

Seattle, Washington 98101-1271

Phone: 206~553-7970

Fax: 206-553~4073

Email: brian.l<ipnis@usdoj .gov

Email: sarah.morehead €`Dusdo`. ov

 

UNITED STATES ATTORNEY
700 STEWART STREET, Sum; 5220
SEATTLE, WASHINGTON 98101

(206) 553~7970

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22

23

Case 2:18-cv~00655-JLR Document 40 Fi|eol 02/26/19 Page 4 014

ORDER

The parties having so stipulated, IT IS ORDERED that the stipulation is granted The

parties Will comply With the deadlines set forth above.

Dated this Q(°MA __day of ’ . ,.2019

<MMYM

james L obart
United St tes District Judge

Stipulation for Extension UNITED STATES ATTORNEY
18-65 5-JLR - 4 700 STEWART STREET, SUrTE 5220
SEAT‘TLE, WAsHiNGToN 98101
(206) 553~7970

 

 

 

